946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Jasper BUCHANAN, Petitioner-Appellant.
No. 91-7594.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1991.Decided Oct. 8, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Falcon B. Hawkins, Chief District Judge;  Charles W. Gambrell, Magistrate Judge.  (CA-88-5-2-H;  CA-88-5-8-H)
Jasper Buchanan, appellant pro se.
D.S.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Jasper Buchanan appeals from the district court's order that Buchanan's 42 U.S.C. § 1983 petition be dismissed because he did not comply with prefiling review procedures set by the district court in accordance with  Graham v. Riddle, 554 F.2d 133 (4th Cir.1977).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, though we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.   In Re:  Jasper Buchanan, CA-88-5-2(H);  CA-88-5-8(H) (D.S.C. May 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.